Supreme Court of Florida
                             ____________

                             No. SC21-7
                             ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF CRIMINAL
                  PROCEDURE 3.212.

                          August 26, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Florida Rule of Criminal Procedure 3.212. We have

jurisdiction. See art. V, § 2(a), Fla. Const. The Florida Bar’s

Criminal Procedure Rules Committee (Committee) filed a report

proposing amendments to rule 3.212 (Competence to Proceed:

Hearing and Disposition). The Committee and the Court previously

published the proposals for comment. The Committee received one

comment but made no changes, and the Court received no

comments.

     We adopt the Committee’s amendments with modification.

Specifically, rule 3.212(d) (Release on Finding of Incompetence) is

amended to specify that a criminal defendant who is not competent
to proceed and who cannot be restored to competency within the

reasonably foreseeable future must be released from custody or the

State must initiate civil commitment proceedings. The amendments

are intended to comply with the United States Supreme Court’s

decision in Jackson v. Indiana, 406 U.S. 715 (1972), as applied by

the Second District Court of Appeal in Schofield v. Judd, 268 So. 3d

890 (Fla. 2d DCA 2019).

     Accordingly, we amend Florida Rule of Criminal Procedure

3.212 as reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments to the rule shall become effective

October 1, 2021, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Criminal Procedure

Alan S. Apte, Chair, Orlando, Florida, Honorable Angela Cote
Dempsey, Past Chair, Criminal Procedure Rules Committee,
Tallahassee, Florida, Joshua E. Doyle, Executive Director, and
Mikalla Andies Davis, Staff Liaison, The Florida Bar, Tallahassee,
Florida,


                                 -2-
for Petitioner




                 -3-
                              APPENDIX

RULE 3.212. COMPETENCE TO PROCEED: HEARING AND
DISPOSITION

     (a)-(c)    [No Change]

       (d) Release on Finding of Incompetence. If the court
decides that a defendant is not mentally competent to proceed and
there is a substantial probability that the defendant will gain
competency to proceed in the foreseeable future, but does not meet
the criteria for commitment, the defendant may be released on
appropriate release conditions. The court may order that the
defendant receive outpatient treatment at an appropriate local
facility and that the defendant report for further evaluation at
specified times during the release period as conditions of release. A
report shall be filed with the court after each evaluation by the
persons appointed by the court to make such evaluations, with
copies to all parties. The procedure for determinations of the
confidential status of reports is governed by Rule of General
Practice and Judicial Administration 2.420. If a defendant is found
to be mentally incompetent to proceed and there is no substantial
probability that the defendant will gain competency to proceed in
the foreseeable future, the defendant must be released, or the State
must initiate civil commitment proceedings.

                       COMMITTEE NOTES

                            [No changes]




                                -4-